Citation Nr: 1211505	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), that denied entitlement to a rating in excess of 50 percent for PTSD and denied entitlement to a TDIU.  


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.

2.  The Veteran meets the schedular criteria for TDIU and his service-connected PTSD precludes him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent rating, and not higher, for PTSD are met.  38 U.S.C.A. §§ 5107, 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A VCAA letter dated in February 2007 fully satisfied the duty to notify provisions, as set forth above.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that a June 2008 letter from the RO informed the Veteran of the diagnostic codes that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.  His claim was thereafter readjudicated in a February 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Regarding the duty to assist, the Veteran's pertinent medical records, including VA treatment records and Social Security Administration records, have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was afforded VA examinations in May 2007 and January 2010.  The Veteran maintains that the January 2010 examination is not adequate because the doctor only had him in his office for 10 minutes, did not ask him many questions, and did not ask how much he was suffering due to PTSD.  However, the Board finds that the examination is adequate as the examiner reviewed the claims folder, recorded the Veteran's history accurately, and noted the Veteran's reported symptoms in detail.  The examiner also examined the Veteran and provided findings in sufficient detail.  The examinations in this case are adequate upon which to base a decision; remand for an additional examination is not required.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

The Board also notes that additional evidence (a copy of an SSA award) was submitted in May 2011, after the issuance of the February 2010 supplemental statement of the case (SSOC).  Because this evidence is duplicative of evidence already of record, remand for an additional SSOC is not required.


Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  See also Fenderson v. West, 12 Vet. App 119 (1999).  In this case, for the time period in question, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been granted entitlement to Social Security Administration (SSA) disability benefits based in part due to his PTSD, as well as physical disabilities.

In May 2007, the Veteran was afforded a VA examination.  At that time, it was noted that he was taking medication.  He reported recent depression, but no signs or symptoms of mania.  The examiner noted that the Veteran was divorced and his recent dating situation had ended.  He had a daughter with whom he had a generally positive relationship.  He did not have any close friends, but had 2-3 friends from Alcoholics Anonymous.  On examination, he appeared neat, cleanly groomed, and appropriately and casually dressed.  His psychomotor activity and speech were unremarkable.  His attitude was friendly and cooperative.  His affect was restricted and the Veteran reported feeling a "little down."  He was unable to perform cognitive testing.  However, his memory was intact.  He was oriented in all spheres.  His thought content was unremarkable.  He had no delusions and understood the outcome of his behavior.  His insight was intact.  He slept about  6 hours per night and had poor energy.  He did not exhibit inappropriate behavior. There was no obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, loss of impulse control, or episodes of violence.  The Veteran reported having nightmares.  He had recurrent and distressing dreams, engaged in avoidant behavior, felt detached and had a restricted range of affect, and had pertinent symptoms of increased arousal.  The Veteran was unemployed, but not retired.  The diagnosis was PTSD.  The examiner indicated that the Veteran did not contend that his unemployability was related to his PTSD, but this is inconsistent with the Veteran's VA correspondence and claim.  The current GAF score was 60.  With regard to the rating criteria, the examiner felt that there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD (30 percent rating), but that the criteria for a 50-100 ratings were not met and that the Veteran was not unemployable due to PTSD.  

VA treatment records from two months later reflect a lower GAF score of 50.  Nightmares were noted to be a problem area for the Veteran.  In June 2008, the GAF had reduced to 45.  The problems areas were noted to be depression, anxiety, insomnia, and nightmares.

In January 2010, the Veteran was afforded another VA examination.  It was noted that he was receiving VA treatment and was trying to attend the in-patient stress program with VA.  He was also on psychiatric medication.  The Veteran related that he did not engage in activities, but rather stayed home and walked his dog and watched television.  The mental status examination was consistent with the one previously conducted by VA in May 2007.  His current PTSD symptoms were also the same.  It was noted that the Veteran was receiving SSA disability payments due to his PTSD and physical problems.  It was noted that the Veteran's alcohol abuse was in remission.  The current GAF was 60.  The Veteran's PTSD prognosis was fair.  The examiner noted that the Veteran had made an adaption to his present life situation.  The examiner also provided an opinion that the Veteran had "total occupational and social impairment due to PTSD signs and symptoms."  The examiner then cited to both mental and physical limitations, as well as the Veteran's limited social activities.  

The Veteran has been assigned a 50 percent rating for PTSD.  The Veteran meets the criteria for a 70 percent, but not 100 percent, rating.  

Overall, the criteria for a 70 percent rating are met.  The Veteran has chronic PTSD symptoms, particularly involving nightmares and intrusive PTSD thoughts.  He is socially isolated with almost no activities.  His GAF scores reflects moderate to serious symptoms.  However, his mental status examinations revealed basically intact functioning.  One VA examiner basically found the Veteran moderately impaired while the other found him to be totally impaired.  The first examiner, however, did not have all the accurate contentions recorded, particularly regarding the Veteran's unemployability status.  Further, although the second examiner cited to mental as well as physical complaints, the examiner also indicated that the PTSD was causing total impairment.  In comparing the clinical findings to the diagnostic criteria; however, the criteria for a total rating are not in sync.  For instance, the Veteran does not have gross impairment in thought processes or communication.  He does not suffer from persistent delusions or hallucinations; he does not have any.  His behavior is not grossly inappropriate at all.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to all spheres.  The Veteran has some memory impairment, but he does not have memory loss for names of close relatives, own occupation, or own name.  Likewise, similar or equivalent types of symptoms as those listed under the 100 percent criteria were not shown.  .  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that it is reasonable to construe that the examiner's intent in indicating total impairment, was to indicate that the Veteran was unable to work, as addressed below with the TDIU claim, as the examiner also indicated that there were some family relationships; thus not showing total social impairment.  

In sum, both VA examinations appear to have inconsistencies.  However, the Board cannot ignore the medical conclusions of the VA examiners.  Yet, the Board must be mindful of the indicated clinical findings in assessing the level of severity.  It is clear that the Veteran has chronic PTSD symptoms, with some prominent problems areas, as indicated above.  He has a few social contacts through family and Alcoholic Anonymous.  He does not work.  The evidence as a whole shows that employment is prohibited by both PTSD and physical problems.  The listed criteria for a 100 percent rating, or equivalent symptoms, were not indicated or nearly approximated.  However, in affording the Veteran the benefit of the doubt, in conjunction with the conclusion of the 2010 VA examiner, the prior GAF score showing serious impairment, and the need for upcoming inpatient care for stress, the Board finds that the criteria for a 70 percent rating are met to reflect deficiencies in most areas.  For the reasons already indicated, a 100 percent rating is not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence supports a 70 percent rating for PTSD.  

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9411 contemplates occupational and social impairment with deficiencies in most areas, and the Board finds that these rating criteria reasonably describe the Veteran's PTSD disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for PTSD, rated as 70 percent disabling.  Thus, he meets the schedular criteria, per 38 C.F.R. § 4.16(a) and the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is unemployed and has been for years.  He has nonservice-connected disabilities in addition to his service-connected PTSD; however, a VA examiner has provided an opinion that basically stated that PTSD causes unemployability, as indicated above.   

In viewing the medical evidence of record, as well as the Veteran's statements, the Board finds that TDIU is warranted.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected PTSD is warranted.


ORDER

Entitlement to a 70 percent rating, and not higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


